Citation Nr: 0320181	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-21 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for avascular necrosis 
(AVN) of the hips.  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to May 
1977.  

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Fort Harrison Medical and 
Regional Office (RO) Center in Fort Harrison, Montana.  In 
February 1998, the Board denied this claim.  This 
determination was affirmed by the U.S. Court of Appeals for 
Veterans Claims (Court) in June 2000.  The veteran is 
attempting to reopen his claim on the basis of new and 
material evidence.  

The VA previously had imposed a temporary stay in the 
adjudication of claims for compensation based on alcohol 
abuse until the United States Court of Appeals completed a 
final review for the Federal Circuit with respect to its 
decision in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  See Chairman's Memorandum 01-10-13 (June 25, 2001).  
As petitions for rehearing in Allen have since been denied by 
the Federal Circuit, see Allen v. Principi, 268 F.3d 1340 
(Fed. Cir. 2001) (en blanc order), and the Department of 
Justice had declined to pursue any further appeal, the VA 
wide stay has been lifted, effective as of March 21, 2001.  
See Chairman's Memorandum 01-02-02 (March 21, 2002).  


FINDINGS OF FACT

1.  In February 1998, the Board denied the claim of service 
connection for AVN of both hips.  

2.  Evidence received since February 1998 includes evidence 
that tends to prove facts material to the claim of service 
connection for AVN of both hips.  




CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for avascular necrosis of hips has been submitted 
and the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran served on active duty from March 
1969 to May 1977.  His service medical records are negative 
for any hip disability.  In June 1994, a Dr. N. stated, in 
pertinent part:  

As you undoubtedly know, the exact cause 
of avascular necrosis is usually unknown.  
In the case of [the veteran], there was a 
history of alcohol consumption on a 
regular basis but none of the other 
causes which you listed in your letter.  

In February 1995, he filed an application for service 
connection for AVN.  In support of his claim, he submitted an 
April 1995 statement from a Dr. A., whose diagnosis indicated 
AVN of the hips.

Medical records were obtained by the RO.  In May 1995, the RO 
received a December 1986 private treatment record noting an 
impression of AVN.  In the original notice of disagreement, 
the veteran contended that his AVN could have been caused by 
his excessive alcohol consumption while in service.  

The veteran in support of his claim has submitted several 
medical opinions.  In August 1994, Dr. E.J.A. stated that the 
AVN preceded an injury in November 1996.  In April 1995, 
Dr. N. stated that the veteran had been treated in his office 
for AVN of both hips. 

At a hearing held before a hearing officer at the RO in 
January 1996, the veteran stated that avascular necrosis is a 
deterioration of the hip sockets that is caused by a lack of 
blood going into the bones and the hips, and it is a "pretty 
much an unknown condition how most people get it."  The 
veteran appears to state that before he was discharged from 
service the military was going to send him to an alcohol 
rehabilitation program.  In September 1996, the veteran 
indicated that he had disagreements with the transcript of 
the hearing of January 1996.  The Board has reviewed the 
veteran's disagreements within the transcript.    

In conjunction with his hearing testimony, the veteran 
submitted a pamphlet and an article from a medical periodical 
with respect to AVN.  The documents indicate that risk 
factors associated with AVN and osteonecrosis include trauma 
(severe injury), the use of steroids, the consumption of 
alcohol, sickle cell disease, hyperbarism (exposure to 
atmospheric pressure), systemic lupus erythematosus, 
hemodialysis, renal and other organ transplants, cigarette 
smoking, intravascular coagulation, Cushing's disease, 
pancreatitis, and osteoarthritis.  

The Board denied the veteran's appeal in February 1998 on the 
basis that the claim was not well-grounded; the Board found 
that there was no competent evidence of a nexus between an 
in-service disease or injury and AVN.  The Court subsequently 
affirmed this determination.  With the veteran's instant 
request to reopen, the RO considered the claim on a de novo 
basis.  However, in situations such as this, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 7105(c), 5108 
(West 2002); see Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Accordingly, the Board will address the issue of 
entitlement to service connection initially on a finality 
basis and determine whether new and material evidence has 
been received.  

The veteran has submitted additional medical evidence in 
support of his current claim.  In May 1998, Dr. N. stated, in 
pertinent part:  

[The veteran] has been treated in this 
office for avascular necrosis of the 
hips, thought to be secondary to 
excessive alcohol intake.  [The veteran] 
reports to me that his excessive alcohol 
intake occurred while he was in the armed 
services.  

In February 2000, Dr. N. stated that alcohol intake certainly 
can cause AVN of the hips and, based on the veteran's 
history, beer intake may be a "likely cause" for the 
avascular necrosis.  The physician stated that he had no way 
to document that this happened while the veteran was in the 
service or before or after so "I am not able to write you a 
really strong letter that supports your position."  

In March 2000, the RO received a statement from L.K. 
indicating that the veteran was a heavy drinker during 
service.

In written argument submitted by the veteran's attorney in 
June 2000, it was contended that the February 2000 letter of 
Dr. N., taken in conjunction with the statement of L.K., was 
new and material evidence.  Additional outpatient treatment 
records were obtained by the RO indicating treatment for a 
series of nonservice-connected disorders.  No medical records 
associate the veteran's AVN with his active service.  

In his August 2000 notice of disagreement, the veteran's 
attorney argued that there was no evidence whatsoever in the 
claims file to substantiate the position that the veteran's 
consumption of alcohol while in the service could be defined 
to the extent of being "abuse" such as would disqualify him 
from entitlement to benefits.  

In a statement of the case issued in September 2000, the RO 
reopened the veteran's claim.  The issue of service 
connection for AVN of the hips as a result of the abuse of 
alcohol was addressed by the RO.  

In his October 2000 substantive appeal, it was again 
contended that there was no evidence in the record in the 
form of a competent expert opinion to substantiate the VA's 
position that alcohol intake by the veteran during his 
service would be to the extent of disqualifying abuse.  

At a hearing held before the undersigned in August 2002, the 
veteran stated that, with regard to his consumption of 
alcohol during service, he had read the statement of L.K. and 
that this was a "pretty close" portrayal of his consumption 
of alcohol during service.  The veteran testified that he had 
no form of disciplinary action as a result of alcohol 
consumption while in the service, but did indicate he drank 
approximately 4 or 5 nights a week.  He contends that at no 
point has he been diagnosed, by clinical standards, as an 
abuser of alcohol.  The veteran stated that he was receiving 
Social Security Administration (SSA) disability benefits.  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

In this case, the Board finds that the veteran has submitted 
new and material evidence to reopen his previously denied 
claim.  The February 2000 statement of Dr. N. tends to link 
beer intake, which is one of the veteran's primary 
contentions, to his avascular necrosis.  Under Justus, 
3 Vet. App. at 513, the Board finds that this constitutes new 
and material evidence warranting the reopening of the 
veteran's claim.  To the extent that the VCAA may be 
applicable to a claim pertinent to the receipt of new and 
material evidence, the Board finds that there are no further 
duties under VCAA as to this particular issue since the claim 
is reopened herein.   


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
avascular necrosis of the hips.  To this extent, the appeal 
is granted.

REMAND

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

In October 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and SSA 
records were obtained as a result and are of record.  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, the Board must now return the case 
to the RO so that it may review the additional evidence as a 
preliminary matter.    

Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notices required under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action at 
the RO level is therefore required for this reason.   

Accordingly, the case is hereby REMANDED for the following 
action:
 

1.  The RO should review the record and, 
as applicable, send an appropriate letter 
to the veteran to ensure compliance with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
 
2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record on a de novo basis (to 
specifically include the SSA records 
which were obtained by the Board) and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
 
The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



